DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 9 June 2022, with respect to the rejection(s) of claim(s) 25–30 and 37–39 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nakagome, Sarnoff, and Kim.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25–30 and 37–39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 25 and 37 are replete with the use of the term “substantially,” which often raises questions of claim definiteness because it is a relative term of degree. See claim 25, lines 3, 4, 7, 12, and 14; and claim 37, lines 3, 4, 7, and 12. The Office has reviewed each use of the term in each claim, and found that the term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant may either offer an explanation as to why the Office’s conclusion is incorrect, or amend the claim, e.g. by striking the term “substantially” in each instance.
Claims 26–30, 38, and 39 are rejected due to dependency upon rejected claims.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 25, 29, and 37–39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakagome (JP H06-293366 A).
Claim 25: Nakagome discloses a pre-packaged food product (fig. 4) comprising:
a food comprising a first food component and a second food component (para. 6, “a separate food can be stored in the main container and the inner tray”), the first food component and the second food component being at least substantially separate during cooking (ibid.);
a container (1) including a container base and a sidewall (see fig. 4) having an at least substantially continuous shelf (4) formed therein, the shelf projecting radially inwardly into the container (see fig. 4), the shelf spaced away from the container base so that the container base and a portion of the sidewall below the shelf form a cavity at least substantially holding the first food component for cooking of the first food component (ibid.); and
a basket (5) holding the second food component, the basket being removably receivable by the container (abstract, “fitted into the opening of the container body 1”) and having a basket base (see fig. 4), the basket base sized and configured to extend onto and rest on the shelf of the container when the basket is received in the container (see fig. 4 and para. 10, “an inner tray container . . . configured so that a lower bottom edge 6 thereof can be placed on a step portion 4 of the main container 1”) so that the first food component is at least substantially contained in the cavity between the container base and the basket base (see fig. 4), the shelf of the container and the basket configured such that the basket is supported substantially by the shelf of the container when the basket is received in the container (see fig. 4 and para. 10), the basket defining at least one basket sidewall and a basket upper edge (see fig. 4), the at least one basket sidewall tapering outward from the basket base to the basket upper edge (ibid.).
Claim 29: Nakagome discloses a sheet of barrier material sealed to a rim of the container (para. 11, “a sheet cover 10 is adhesively sealed to . . . the opening edge flanges 2 of the body containers”), the sheet of barrier material enclosing the basket within the container (see fig. 4).
Claim 38: Nakagome discloses a basket rim extending outwardly from the basket upper edge (see the top of 5 in fig. 4).
Claim 37: Nakagome discloses a pre-packaged food product (fig. 4) comprising:
a food comprising a first food component and a second food component (para. 6, “a separate food can be stored in the main container and the inner tray”), the first food component and the second food component being at least substantially separate during cooking (ibid.);
a container (1) including a container base and a sidewall (fig. 4) having an at least substantially continuous shelf (4) formed therein, the shelf projecting radially inwardly into the container (see fig. 4), the shelf spaced away from the container base so that the container base and a portion of the sidewall below the shelf form a cavity at least substantially holding the first food component for cooking of the first food component (ibid.); and
a basket (5) holding the second food component, the basket being removably receivable by the container (abstract, “fitted into the opening of the container body 1”) and having a basket base (see fig. 4), the basket base sized and configured to extend onto and rest on the shelf of the container when the basket is received in the container (see fig. 4 and para. 10, “an inner tray container . . . configured so that a lower bottom edge 6 thereof can be placed on a step portion 4 of the main container 1”)  so that the first food component is at least substantially contained in the cavity between the container base and the basket base (see fig. 4), the basket residing entirely within the container and entirely below a top of the container when the basket base rests on the shelf formed in the sidewalls of the container (ibid.), the basket defining at least one basket sidewall and a basket upper edge (ibid.), the at least one basket sidewall tapering outward from the basket base to the basket upper edge (ibid.).
Claim 39: Nakagome discloses a basket rim extending outwardly from the basket upper edge (see the top of 5 in fig. 4).

Claim Rejections — 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagome as applied to claim 25 above, and further in view of Kim et al. (US Pat. 6,803,551).
Claim 26: Nakagome does not disclose the sidewall of the basket, or the basket base, including openings. Nakagome seems intent on keeping the steam from the food in the container away from the food in the basket.
However, a similar arrangement that features openings for the very purpose of engendering steam transmission is well known, as for example shown in Kim with perforations 22b on an element analogous to the claimed basket (22).
It would have been obvious to one of ordinary skill in the art to add the basket base openings taught by Kim to the basket of Nakagome to engender steam transmission from the first food component to the second food component.
Claim 27: Continuing with the rationale for claim 26 above, Kim does not feature any openings on the sidewall of its basket, so it seems because there is no space between the sidewall of Kim’s basket and the sidewall of Kim’s container (see fig. 3). However, one of ordinary skill in the art would have recognized that, since steam does occupy the space between the sidewalls of the basket and container in Nakagome (depicted in fig. 5), it would have been obvious to one of ordinary skill in the art to further add openings to the sidewall of the basket of Nakagome to facilitate more steam transfer to the second food component.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagome as applied to claim 25 above, and further in view of Sarnoff et al. (US Pat. 4,941,401).
Nakagome does not disclose that the at least one of the container and the basket are formed from at least one member of a group consisting of: aluminum, CPET, polypropylene, nylon, pressed paperboard, and molded pulp.
However, polypropylene is well known as a material suitable for such food products, as disclosed in Sarnoff (col. 2, lns. 30–36), and it would have been obvious to one of ordinary skill in the art to construct the container and/or basket of Nakagome of polypropylene, as suggested by Sarnoff, given the suitability of the material for microwave cooking. MPEP § 2144.07.
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakagome.
Nakagome does not disclose that the sheet of barrier material is not sealed to a rim of the basket.
However, one of ordinary skill in the art would have recognized that there is no need to seal the barrier material 10 to the rim of the basket 5, since the basket would still be sealed to the rim of the container which surrounds the basket, and therefore, the basket would be properly contained by the container and the barrier material without any seal between the barrier material and the basket.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25–30 and 37–39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17–32 of copending Application No. 16/427,792 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim elements are explicitly claimed, or are obvious variations of what is claimed. In particular, reference independent claims 17 and 25 each provide for a first and a second food component, a container with a shelf, and a removable holder or vented member that rests on the shelf (analogous to the claimed basket), just as pending independent claims 25 and 37. Pending dependent claims 26–30, 38, and 39 are disclosed in, or rendered obvious from, reference dependent claims 18, 19, 22, 26, 27, and 30.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ohyama (US Pub. 2009/0107993), Bowen (US Pat. 4,317,017), Colonna (US Pub. 2006/0091129), Bunce et al. (US Pat. 4,924,048), Yim (US Pat. 5,189,947).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761